Citation Nr: 0621433	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  97-03 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected major depressive disorder, currently rated as 50 
percent disabling.

2.  Entitlement to service connection for a digestive system 
disorder, to include irritable bowel syndrome and fecal 
incontinence, to include as secondary to  service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

3.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, to include as secondary to the 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

4.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to the service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

5.  Entitlement to service connection for urinary 
incontinence, to include as secondary to the service-
connected residuals of a low back injury with disc disease 
and left lower extremity sensory neuropathy.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to July 
1992. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).



Procedural history

The veteran was separated from military service due to a back 
injury sustained in boot camp.  Service connection for back 
injury residuals was granted by VA in an August 1994 rating 
decision.

In a November 1996 rating decision, the RO denied service 
connection for a digestive system disorder, claimed as 
secondary to the service-connected low back disability, and 
for neck and shoulder disabilities.  The RO also denied a 
rating in excess of the then assigned 40 percent for the 
service-connected lumbar spine disability with left lower 
extremity sensory neuropathy.  The veteran perfected an 
appeal as to all denials.

In May 1997, the veteran and his spouse testified at a 
hearing held at the RO before a Hearing Officer, a transcript 
of which has been associated with his claims file.
In an April 1998 Hearing Officer decision, service connection 
was denied, to include as secondary to the lumbar spine 
disability, as to the following additionally claimed 
disabilities: a thoracic spine disability; rectal 
dysfunction, to include intestinal problems, leakage, and 
bowel incontinence; bladder incontinence; and erectile 
dysfunction.  The veteran perfected an appeal as to all 
denials.

On April 30, 1999, the RO received the veteran's claim for 
service connection for major depression secondary to the 
service-connected lumbar spine disability.  In a January 2000 
rating decision, the RO granted service connection for major 
depression as secondary to the service-connected lumbar spine 
disability and assigned a 30 percent disability rating 
effective April 30, 1999.  The veteran disagreed with the 
assignment of a 30 percent disability rating and perfected an 
appeal with that assignment of a disability rating.

In November 2000, the Board remanded the claims for further 
development.  In August 2001, the Board requested an 
independent medical expert (IME) opinion.  The IME opinion 
was completed later in August 2001.  In May 2002, the Board 
denied the claims of service connection for a digestive 
disorder, to include irritable bowel syndrome; cervical 
spine, neck, and shoulder disorders; a thoracic spine 
disorder; urinary incontinence; fecal incontinence; and 
erectile dysfunction.  The Board considered these claims on a 
direct basis and as secondary to the service-connected lumbar 
spine disability.  The Board also denied a rating in excess 
of 
30 percent for major depression and a rating in excess of 40 
percent of the lumbar spine disability.

The veteran appealed the May 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By a February 2003 order, the Court granted a 
February 2003 joint motion of the veteran's counsel and VA 
General Counsel to vacate and remand the Board decision.  In 
September 2003, the Board remanded the claims for further 
development.  After this was accomplished, a supplemental 
statement of the case (SSOC) was issued in January 2006 by 
the VA Appeals Management Center (AMC) which continued the 
denials of the service connection claims.  

In a December 2005 rating decision, the RO assigned a 60 
percent disability rating for the lumbar spine disability 
with left lower extremity sensory neuropathy, effective 
January 1, 1995.  In a January 2006 statement, the veteran 
indicated that he was satisfied with the assignment of the 60 
percent disability rating for lumbar spine disability with 
left lower extremity sensory neuropathy and withdrew his 
claim for an increased rating for the lumbar spine 
disability.  Therefore, that issue is no longer in appellate 
status.  See 38 C.F.R. § 20.204 (2005).

Also in December 2005, the RO assigned a 50 percent 
disability rating the service-connected for major depressive 
disorder, effective March 8, 2000.    In January 2006, the 
veteran expressed continued disagreement with the assigned 
50 percent disability rating.  The five service connection 
issues and the issue of entitlement an increased disability 
rating for major depressive disorder are once again before 
the Board.

All of the service connection issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.



FINDINGS OF FACT

1.  The veteran's major depressive disorder is manifested by 
intermittent suicidal ideation, impaired impulse control, 
difficulty adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  
Such symptomatology has been productive of occupational and 
social impairment with 
deficiencies in most areas.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected major 
depressive disorder, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the service-connected major depressive disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2005).

2.  The criteria for referral for increased disability rating 
for major depressive disorder on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected major depressive disorder.  As is described 
elsewhere in this decision, the remaining issues on appeal 
are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, pursuant to the Court's September 2003 remand the 
RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in May 2004, which 
was specifically intended to address the requirements of the 
VCAA.  The VCAA letter from the RO notified the veteran that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
May 2004 VCAA letter, page 7.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his psychiatric disability and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his psychiatric 
disability.

Moreover, in the May 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [VA examinations regarding the 
psychiatric disability were conducted in July 1999 and 
January 2005.]

As for evidence to be obtained by VA, the VCAA letter advised 
the veteran that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

Furthermore, in the May 2004 VCAA letter, the RO specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  The VCAA letter thus complied 
with the requirement of 38 C.F.R. § 3.159(b)(1) to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
as the veteran's claim was initially adjudicated by the RO in 
January 2000, prior to the enactment of the VCAA, compliance 
with the notice provisions of the VCAA was both a legal and 
practical impossibility.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004.  

The veteran's claim was readjudicated by the RO, following 
the issuance of VCAA letter in May 2004 and after that the 
veteran was allowed the opportunity to present evidence and 
argument in response.  See the SSOC issued in January 2006.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as service 
connection has already been granted for the psychiatric 
disability.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to his current level of disability.  
Additionally, the RO addressed elements (4) and (5) in a 
March 2006 letter to the veteran.  

As will be discussed in greater detail below, the Board is 
granting an increased rating for the service-connected 
depressive disorder.  Staged ratings for the psychiatric 
disability are being assigned by the Board pursuant to 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because the 
RO already granted a staged rating and since the veteran 
appealed the initial assignments of disability ratings for 
the psychiatric disability, the veteran is not prejudiced by 
the Board's consideration of, and assignment of, staged 
ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran]. 

In addition, it is clear that the veteran has been made amply 
aware of the provisions of the VCAA over the lengthy course 
of this appeal.  Indeed, the Court's February 2003 Order was 
based, in part, on the VCAA.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  In fact, the veteran's 
representative in June 2006 written argument stated that the 
veteran sought no further notice as contemplated by the VCAA, 
Mayfield, and Dingess.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes service medical 
records, VA medical records, and reports of VA examinations, 
which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.  
In fact, the veteran's representative in June 2006 written 
argument stated that the veteran was satisfied with the 
evidence of record and sought no further assistance as 
contemplated by the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
retained the services of a representative.  He did not 
request a hearing with regard to the claim for an increased 
rating for major depressive disorder.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected major depressive disorder, currently 
evaluated as 50 percent disabling.

The veteran is currently assigned a 50 percent disability 
rating for his service-connected major depressive disorder, 
effective from march 8, 2000.  Prior to that, he was assigned 
a 30 percent rating effective as of the date of service 
connection, April 30, 1999.  The veteran's representative, on 
his behalf, stated in a June 2006 Informal Brief: "We ask 
BVA to assign a 70% evaluation effective April 1999."

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).



Specific rating criteria

The veteran's major depressive disorder is rated 50 percent 
disabling under Diagnostic Code 9434.  

Under this diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2005).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130.

Analysis

This issue was remanded by an order of the Court pursuant to 
a Joint Motion for Remand which, in pertinent part, 
determined that the May 2002 Board decision provided 
inadequate reasons and bases as to why a 70 percent 
disability rating was not warranted.  See the Joint Motion, 
pages 4-6. 

At the outset of its analysis, the Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9434 [major depressive 
disorder] (2005).  Diagnostic Code 9434 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (major depressive disorder).  In any event, 
with the exception of eating disorders, all mental disorders, 
including major depressive disorder, are rated under the same 
criteria in the Rating Schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9434.

Mittleider concerns

The report of the July 1999 VA psychiatric examination shows 
a diagnosis of passive-aggressive personality.  Governing 
regulations provide that personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  However, at the January 2005 VA psychiatric 
examination, a personality disorder was not diagnosed.  Thus, 
it does not appear that any personality disorder 
significantly contributes to the veteran's current 
psychiatric symptomatology.
 
In any event, the Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The medical reports in the file do not 
attempt to differentiate any psychiatric symptomatology 
between the service-connected major depressive disorder and 
any other psychiatric disorders.  There is no indication that 
such differentiation would be possible in the veteran's case, 
or more importantly, that such differentiation would be 
either definitive or reliable.  Accordingly, unless otherwise 
noted, the Board will treat all reported psychiatric 
symptomatology as if it is attributable to the veteran's 
service-connected major depressive disorder.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's depressive symptoms warrant 
the assignment of a 70 percent rating under Diagnostic Code 
9434.

With respect to specific schedular criteria, the veteran has 
intermittent suicidal ideation.  During the July 1999 VA 
psychiatric examination, the veteran reported that he did not 
currently have suicidal ideation, but that he had had 
intermittent suicidal ideation.  The VA examiner assigned a 
GAF of 45-50 based in part on the veteran's reporting of 
suicidal ideation.  VA medical records reflect that in 
September 1999 the veteran denied suicidal ideation, but that 
in February and April 2000 he reported suicidal ideation.  At 
the January 2005 VA examination, the veteran reported 
suicidal ideation of moderate duration, frequency, and 
intensity.

As for impaired impulse control, two of the veteran's former 
co-workers described his outbursts of anger in statements 
received in January 2005.  Therefore, the Board finds that 
the veteran has impaired impulse control.



The veteran also clearly has difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation) and an inability to establish and maintain 
effective relationships.  The veteran has not worked since 
July 2004.  At the January 2005 VA examination, he reported 
that the state of his marriage and his relationships with his 
three children and others were poor and that he lived alone.  
He indicated that he did not have any close friends and that 
he only had two casual friends.  The January 2005 VA examiner 
described the impairment of both social and occupational 
functioning as being moderate in severity and his ability to 
engage in a substantially gainful occupation as being fair.

The most recent GAF score is 45, which was assigned by the 
January 2005 VA examiner for current impairment.  The GAF 
score of 45 is precisely what is contemplated in the criteria 
for a 70 percent rating ("occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations . . .").

There is no evidence that the veteran has obsessive rituals 
which interfere with routine activities.  Moreover, there is 
no evidence that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  Furthermore, there is no 
evidence that the veteran's has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  In that regard, the Board 
notes that the veteran is able to live by himself.  There is 
also no evidence of spatial disorientation.  

With regard to neglect of personal appearance and hygiene, a  
March 2000 VA treatment record shows that the veteran 
reported that he does not shower or shave for days at a time.  
In a statement received in January 2005, a former co-worker 
of the veteran reported that the veteran frequently went long 
periods of time without bathing or taking care of his 
personal hygiene.  However, VA treatment records reflect that 
the veteran's attire and grooming were good.  At a July 2000 
VA examination, the veteran was wearing clean clothing.  At 
the January 2005 VA examination, his manner of dress was 
casual and his hygiene reported to be good  good.  The Board 
places greater weight on the specific findings during VA 
treatment and examinations than on the veteran's self-
reporting and the reporting of a former co-worker.

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See 38 C.F.R. § 4.7 
(2005).  After a review of the record in its entirety, the 
Board finds that the impact of the veteran's major depressive 
disorder on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  

According to the medical evidence, the depressive disorder 
symptomatology appears to color all aspects of the veteran's 
life.  Thus, even though all of the criteria for the 
assignment of a 70 percent disability rating have not been 
met, the Board concludes that the symptomatology of the 
veteran's major depressive disorder - being reflective of 
severe impairment in occupational and social functioning due 
primarily to intermittent suicidal ideation, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships - is more serious than the "reduced reliability 
and productivity" contemplated by the 50 percent level, and 
more closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating. 

As alluded to above, the veteran appears to be seeking a 70 
percent rating and no more.  Neither the veteran's 
presentation to the Board or the medical records portray the 
sort of profound psychiatric impairment which would warrant 
the assignment of a 100 percent rating.  

There is no objective evidence of gross impairment in thought 
processes or communication.  At the July 1999 VA examination, 
there were no ideas of reference and there was no history or 
evidence of racing thoughts or hypomanic or manic behavior 
during mental status examination.  His attention and 
concentration were good.  At the January 2005 VA examination, 
his thought processes was logical and coherent.  Nor is there 
evidence of persistent delusions or hallucinations.  

The evidence of record indicates that the veteran is not in 
persistent danger of hurting himself or others.  Although the 
veteran has anger management problems, as described by his 
former co-workers, he has consistently denied homicidal 
ideation.  At the January 2005 VA examination, there was no 
evidence of injury or aggression toward others since the last 
VA examination; aggressive demeanor was absent.  As for 
suicidal ideation, as discussed above the veteran has on 
occasion harbored thoughts of suicide.  However, VA treatment 
records from 1999 and 2000 and the report of the January 2005 
VA examination reveal that the veteran had no suicidal 
intents or plans.  There is no indication in the record that 
he has attempted suicide.

There is no evidence of any behavior which could be described 
as "grossly inappropriate".  Although the veteran has anger 
management problems, in which he had outbursts both at home 
and at his former office, the January 2005 VA examiner noted 
that the probability of the veteran exhibiting inappropriate 
behavior was low.
The evidence is also not indicative of an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  Although as 
discussed above there are some reports of neglect of personal 
hygiene, there is no finding consistent with his inability to 
maintain minimal personal hygiene, nor is there any 
indication that the veteran requires any assistance with any 
activity of daily living. 

There is no evidence that the veteran is disoriented as to 
time or place.  The various mental status evaluations reveal 
that the veteran was oriented to time and place.

Although the veteran alleges that he has a memory impairment 
that is so severe that, for example, he forgets names, 
meetings, and names of health care providers and relatives, 
the evidence is not consistent with memory loss of close 
relatives, his own occupation, or his own name. At the 
January 2005 VA examination, memory function difficulties 
were absent for immediate, recent, and remote memories.  
There is no indication that the veteran did not remember the 
names of his estranged spouse and his three children, his 
former occupation, or his own name.  The Board also notes 
that the veteran has been able to report his family history 
and work history.

The lowest GAF score assigned for the veteran's level of 
functioning is 45.  The GAF score of 45 is hardly reflective 
of "total occupational and social impairment", consistent 
with the assignment of a 100 percent rating.

In short, a careful review of  the evidence reveals little, 
if any, pathology consistent with the assignment of a 100 
percent rating for major depressive disorder.  In not 
granting a 100 percent schedular rating for major depressive 
disorder, the Board is not minimizing the severity of the 
veteran's symptoms.  These symptoms, while productive of 
significant impairment, are not so severe that the veteran 
can be said to be totally impaired.  Despite demonstrated 
difficulties with respect to social relationships, the 
veteran is clearly able to function socially.  Hence, while 
the veteran may have difficulty coping with others, the 
evidence does not demonstrate total social impairment.  With 
respect to occupational impairment, this is clearly 
demonstrated, but such pathology is contemplated in the 
assignment of a 70 percent rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  The Board has not 
identified any other aspects of the veteran's service-
connected major depressive disorder which would enable it to 
conclude that the criteria for a 100 percent rating have been 
approximated, and the veteran has pointed to no such 
pathology.

In August 2000 written argument, the veteran's representative 
cited Johnson v. Brown, 7 Vet. App. 95 (1997), asserting that 
the criteria for evaluating mental disorders are disjunctive.  
However, Johnson only applies to the former rating criteria 
in effect prior to November 1996; the veteran's claim was 
filed well after November 1996.  There is no indication in 
the Court's jurisprudence that the current schedular criteria 
are disjunctive.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The question is whether the veteran is entitled to a 70 
percent disability rating for major depressive disorder for 
the entire period starting from April 30, 1999.  
As noted above, the veteran's representative has requested 
that this be done by the Board.

In this case, symptoms of the psychiatric disability appear 
to have been about the same as when service connection was 
awarded.  Accordingly, a 70 percent rating is assigned as of 
April 30, 1999.

Extraschedular evaluation

Although it appears that the veteran is seeking only a 70 
percent disability rating, which now has been granted, the 
Board will briefly address the matter of his entitlement to 
an extraschedular rating.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
See 38 C.F.R. § 3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his major 
depression disorder.  In fact, it appears that he has never 
been hospitalized for his service-connected psychiatric 
disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
While the veteran is currently unemployed, there is nothing 
in the evidence of record to indicate that the service-
connected major depressive disorder causes impairment with 
employment over and above that which is contemplated in the 
now assigned 70 percent schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  As discussed above, a disability 
rating at the 70 percent level reflects deficiencies in most 
areas, to include work.  The medical evidence does not 
demonstrate that the veteran's psychiatric disability is 
productive of more impairment or deficiency than the current 
70 percent disability rating.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion

For reasons and bases expressed above, it is the Board's 
decision that a 70 percent disability rating for major 
depressive disorder is warranted.  The benefit sought on 
appeal is accordingly allowed.


ORDER

A disability evaluation of 70 percent is granted for major 
depressive disorder, subject to governing regulations 
concerning the payment of monetary benefits.


REMAND

2.  Entitlement to service connection for a digestive system 
disorder, to include irritable bowel syndrome and fecal 
incontinence, to include as secondary to the service-
connected residuals of a low back injury with disc disease 
and left lower extremity sensory neuropathy.

3.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, to include as secondary to the 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

4.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to the service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

5.  Entitlement to service connection for urinary 
incontinence, to include as secondary to the service-
connected residuals of a low back injury with disc disease 
and left lower extremity sensory neuropathy.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to the service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.

Reasons for remand

VCAA notice

While the RO addressed the matter of direct service 
connection in the May 2004 VCAA letter, the RO did not 
address the matter of secondary service connection in that 
letter.  The Board has been prohibited from itself curing 
this defect.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

VA medical opinion

There is conflicting evidence as to the nature and etiology 
of the various claimed disabilities.  In addition, the August 
2001 IME opinion and the March 2005 addendum to the January 
2005 VA examination did not adequately address aggravation by 
the service-connected residuals of a low back injury with 
disc disease and left lower extremity sensory neuropathy.  
See, e.g., Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  

Under the circumstances here presented, the Board finds that 
the duty to assist in this case includes obtaining another 
medical opinion, in order to provide an overview of what 
appears to be a very complicated medical picture, involving 
as it does numerous claimed disabilities and several theories 
of entitlement.  See 38 C.F.R. § 3.159 (2005).  

The Board observes in passing that the veteran through his 
representative has suggest that a remand is in order with 
respect to these issues.  See the Informal Brief dated June 
28, 2006, pages 8-9.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A VCAA letter addressing the issues 
of secondary service connection for the 
claimed disabilities must be provided to 
the veteran, with a copy to his 
representative.

2.  VBA should arrange for the veteran's 
medical  to be reviewed by a physician in 
order to provide an overview of the 
nature and etiologies of his claimed 
disabilities.  

After review of all pertinent medical 
records, the physician should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's claimed 
disabilities (including irritable bowel 
syndrome, fecal incontinence, urinary 
incontinence, erectile dysfunction, and 
disabilities of the thoracic spine, 
cervical spine and shoulder), or some of 
them: (1) currently exist; (2) if so, are 
directly related to his military service, 
in particular the June 1992 injury which 
caused him to be separated from service; 
or (3) are related to the service-
connected lumbar spine disability [either 
because they are part and parcel of the 
lumbar spine disability, are caused by 
the lumbar spine disability or are 
aggravated by the lumbar spine 
disability. 

If physical examination and/or diagnostic 
testing if the veteran is deemed to be 
necessary by the physician, such should 
be accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


